I concur in the result attained in this case but believe the reversal should have been based solely on the second ground stated in the opinion. I differ with the conclusion that the expert invaded the province of the jury. The opinion of an expert in insanity cases is peculiar and different from other expert testimony. The only case cited in the opinion which involves insanity and supports the statement in the opinion is People v.Geary, 298 Ill. 236, but there it appears that the experts gave no hint as to what their opinion was based upon. Here the expert testified that his opinion was based upon his own personal examination of defendant and upon reports of his subordinates. We have repeatedly admitted hospital records and if doubt existed as to the verity or contents of the reports referred to here, it could have been cleared up by cross-examination of the expert witness. *Page 217